IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA, : No. 294 EAL 2014
                              :
             Petitioner       : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
          v.                  :
                              :
                              :
JOSE MEDINA,                  :
                              :
             Respondent       :


                                      ORDER


PER CURIAM

      AND NOW, this 11th day of December, 2014, the Petition for Allowance of
Appeal is GRANTED. The issues, as stated by Petitioner, are:


      (1)   Does the en banc Superior Court’s published decision contravene
            the plain language of the PCRA and precedent by deeming
            defendant duly diligent in pursuing his claim despite his failure to
            speak with the recanting witness for fourteen years?

      (2)   Does the en banc Superior Court’s published decision contravene
            precedent by failing to properly consider factors that greatly
            undermined the reliability of the recantation evidence, and
            rendered erroneous the determination that it likely would have
            changed the verdict?

      (3)   Does the en banc Superior Court’s published decision contravene
            precedent by approving an ostensible credibility finding against a
            key witness whose testimony the PCRA court suppressed?

      (4)   Does the en banc Superior Court’s published decision contravene
            the governing standard by rejecting the Commonwealth’s recusal
            argument where the PCRA judge’s repeated conduct in sua sponte
            raising claims on defendant’s behalf created an objective
            appearance of impropriety?